Citation Nr: 1210870	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected asbestosis.

2.  Entitlement to service connection for a heart condition, including coronary artery disease with implanted pacemaker, to include as secondary to service-connected asbestosis.

3.  Entitlement to service connection for residuals of cerebrovascular accident, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims.  The Veteran filed a notice of disagreement in January 2007 and the RO issued a statement of the case dated in April 2007.  The Veteran submitted a substantive appeal in May 2007.  The Veteran's claims file was later moved to the Montgomery Alabama, RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran was afforded VA examinations in connection with his claims dated in August 2006.  He was examined and diagnosed as status post surgery for prostate cancer in November 1992, and status post radiation treatment for recurrence of prostate cancer in 2003.  He was also diagnosed with essential hypertension, arteriosclerotic changes of the aorta, coronary artery disease with a history of five stent placements, and he was noted to be status post pacemaker implantation, and status post cerebrovascular accident/transient ischemic attack in 1986 and 1992 secondary to hypertension.  Because, however, the examiner indicated that the claims file was not available for review and no nexus opinions were offered, these examinations must be considered inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  See also Nieves-Rodriguez v. Peake, 22Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Based on the foregoing, the Board finds that these matters should be remanded.  The Veteran's claims file should be forwarded to the individual who conducted the August 2006 VA examination, if he is available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any prostate, heart, and stroke-related disabilities the Veteran may have.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the August 2006 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Next, the Board notes that the Veteran has contended that his claimed disabilities were, in part, caused by his service-connected asbestosis.  Here, the Board notes that the Veteran was afforded notice pursuant to the VCAA, in a March 2006 letter, with respect to direct service connection for his claimed disabilities.  The Veteran, however, was not afforded notice regarding service connection on a secondary basis, including as due to service-connected asbestosis.  Upon remand, the Veteran should be afforded adequate VCAA notice regarding his claim for secondary service connection for his claimed disabilities.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  The Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  Any records of the Veteran's treatment with VA should also be obtained.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to the secondary service connection claims for his claimed disabilities, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107.  Notice should also be afforded consistent with the  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include any treatment the Veteran may have received from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After all available treatment records have been associated with the claims file, if the individual who conducted the August 2006 VA examinations is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the August 2006 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disabilities.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have prostate cancer or residuals of prostate cancer, a heart condition, to include coronary artery disease, and/or residuals of a stroke or transient ischemic attack?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has one or more of these disabilities, did such disorder have its onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  In addition, the examiner should state whether any of the claimed disabilities were caused by or are secondary to the Veteran's service-connected asbestosis.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


